Dismissed and Memorandum Opinion filed July 26, 2012.




                                          In The


                       Fourteenth Court of Appeals

                                    NO. 14-12-00630-CR




          EX PARTE EVARISTO HERNANDEZ MARTINEZ, Appellant


                        On Appeal from the 339th District Court
                                Harris County, Texas
                            Trial Court Cause No. 669905



                         MEMORANDUM OPINION

       This attempted appeal is from the denial of an application for writ of habeas
corpus on May 14, 2012. No motion for new trial was filed. Appellant’s notice of appeal
was not filed until July 2, 2012.

       A defendant’s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App. P.
26.2(a)(1). A notice of appeal which complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d 208,
210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of appeals does
not obtain jurisdiction to address the merits of the appeal. Under those circumstances it
can take no action other than to dismiss the appeal. Id.

       Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Justices Boyce, Christopher and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2